 Case 3:18-cv-02864-CAB-BLM Document 46 Filed 08/16/19 PageID.567 Page 1 of 7



1
     Mieke K. Malmberg
     (SBN 209992)
2    SKIERMONT DERBY LLP
3
     800 Wilshire Blvd., Ste. 1450
     Los Angeles, CA 90017
4    Phone: (213) 788-4500
5    Fax: (213)788-4545
     mmalmberg@skiermontderby.com
6
     Paul J. Skiermont (pro hac vice)
7
     (TX Bar No. 24033073)
8    SKIERMONT DERBY LLP
     1601 Elm St., Ste. 4400
9
     Dallas, TX 75201
10   Phone: (214) 978-6600
     Fax: (214) 978-6601
11
     pskiermont@skiermontderby.com
12   (Additional counsel identified on signature page)
13   Attorneys for Plaintiff
     BELL NORTHERN RESEARCH, LLC
14

15                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
16

17   BELL NORTHERN RESEARCH,                   C.A. No. 3:18-cv-2864-CAB-BLM
     LLC,
18               Plaintiff,                    PLAINTIFF’S UNOPPOSED
                                               MOTION TO FILE
19
     v.                                        DOCUMENTS UNDER SEAL
20
     LG ELECTRONICS INC., LG                   Judge: Hon. Cathy Ann Bencivengo
21   ELECTRONICS U.S.A., INC., and LG
     ELECTRONICS MOBILE                        Courtroom: 4C
22
     RESEARCH U.S.A., LLC,
23                                             PER CHAMBERS RULES, NO
                       Defendants.             ORAL ARGUMENT UNLESS
24
                                               ORDERED SEPARATELY BY
25                                             THE COURT
26

27         Plaintiff Bell Northern Research, LLC (“Plaintiff” or “BNR”) hereby
28   respectfully moves pursuant to Civil Local Rule 79.2, Patent Local Rule 2.2, and Judge
     PLAINTIFF’S MOTION TO FILE UNDER SEAL                                             1
 Case 3:18-cv-02864-CAB-BLM Document 46 Filed 08/16/19 PageID.568 Page 2 of 7



1    Bencivengo’s Civil Case Procedures Rule V for entry of an order to file under seal
2    documents BNR intends to attach to its brief opposing (in part) Defendants LG
3    Electronics Inc.’s, LG Electronics U.S.A., Inc.’s, and LG Electronics Mobile Research
4    U.S.A., LLC’s (collectively, “LG”) Motion to File its First Amended Answer [Dkt. 43]
5    (BNR’s “Response Brief”), as well as portions of the Response Brief reflecting the
6    contents of those documents.
7                                        I.   Introduction
8          BNR respectfully requests to file under seal the following documents under seal
9    in support of its Response Brief:
10              Letter dated January 23, 2018, Re: Patent Assignment Agreement Payoff
11                [BNR-LG00040691 – 40693];
12              Release of Security Interest dated January 25, 2018 [BNR-LG00040694 –
13                40696]
14         BNR produced these documents stamped with the above Bates numbers and
15   designated them “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to the
16   protective order in this case. They include business documents relating to financial
17   terms and payment pursuant to a highly confidential Patent Assignment Agreement
18   and corresponding release of security interest. The parties to these documents include
19   not just BNR but also four non-parties to this case, including BNR’s predecessor-in-
20   interest to the patents at issue in this lawsuit. The documents discuss the confidential
21   payment and release terms agreed upon by BNR and the non-parties to this case, thus
22   containing proprietary business information about the non-party signatories, as well as
23   BNR. The Patent Assignment Agreement to which these documents relate contains a
24

25

26

27

28

     PLAINTIFF’S MOTION TO FILE UNDER SEAL                                                  2
 Case 3:18-cv-02864-CAB-BLM Document 46 Filed 08/16/19 PageID.569 Page 3 of 7



1    confidentiality provision as to its terms, which are incorporated in part in these
2    documents.1
3                               II.    Argument and Authorities
4          While there is “a strong presumption in favor of access to court records,” this
5    right “is not absolute.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135
6    (9th Cir. 2003); see also Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)
7    (“It is uncontested … that the right to inspect and copy judicial records is not
8    absolute.”). Instead, the Court may seal documents attached to a dispositive motion if
9    the public’s right of access is outweighed by “compelling reasons” for keeping the
10   material confidential. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097
11   (9th Cir. 2016). “What constitutes a ‘compelling reason’ is ‘best left to the sound
12   discretion of the trial court,’” but courts have held documents are properly sealed
13   where court files otherwise might serve “‘as sources of business information that might
14   harm a litigant’s competitive standing.’” Id. (quoting Warner Commc’ns, 435 U.S. at
15   599). Indeed, courts regularly restrict the manner in which confidential business
16   information must be disclosed in the context of public proceedings. See, e.g., Sorenson
17   Commc’ns, Inc. v. FCC, 659 F.3d 1035, 1041 n.4 (10th Cir. 2011) (making orders to
18   seal the parties’ briefs and a portion of the joint appendix permanent “to protect
19   confidential information relating to [the petitioner’s] finances and business practices”);
20   Finjan, Inc. v. Proofpoint, Inc., 2016 WL 7429304, *2 (N.D. Cal. Feb. 9, 2016)
21   (sealing “information about the technical operation of the products, financial revenue
22   data, … and related correspondence”); Transperfect Global, Inc. v. MotionPoint Corp.,
23   2013 WL 706975, *1 (N.D. Cal. Feb. 23, 2013) (sealing portions of brief and exhibits
24   containing “proprietary information” about “internal business operations”); In re
25

26   1
      The Court previously granted BNR’s motion in a related case involving another
27   defendant that the same Patent Assignment Agreement referenced here be filed under
     seal. See Dkt. 47 & Dkt. 48, Bell Northern Research, LLC v. Huawei Device
28   (Dongguan) Co., Ltd., et al., No. 3:18-cv-1784-CAB-BLM, S.D. Cal. (Mar. 28, 2019).
     PLAINTIFF’S MOTION TO FILE UNDER SEAL                                                 3
 Case 3:18-cv-02864-CAB-BLM Document 46 Filed 08/16/19 PageID.570 Page 4 of 7



1    Adobe Sys. Inc. Sec. Litig., 141 F.R.D. 155, 161-62 (N.D. Cal. 1992) (“[F]ilings under
2    seal are the primary means by which the courts ensure full disclosure of relevant
3    information, while still preserving the parties’ (and third parties’) legitimate
4    expectation that confidential business information, proprietary technology and trade
5    secrets will not be publicly disseminated.”).
6           “Courts in this circuit have also recognized that information subject to
7    confidentiality agreements may also meet the ‘compelling reasons’ standard when
8    accompanied by a particularized factual showing.” In re Qualcomm Litig., No. 3:17-
9    cv-0108-GPC-MDD, 2018 U.S. Dist. LEXIS 70648, at *16 (S.D. Cal. 2018) (citing
10   Foltz, 331 F.3d at 1137-38). Courts have also found compelling reasons to seal
11   exhibits, including patent assignment and license agreements, when they “involve
12   previous business dealings that are collateral to the issues in this case and they
13   implicate the confidentiality of parties not involved in the current case.” Triquint
14   Semiconductor, Inc. v. Avago Techs. Ltd., No. CV 09-1531-PHX-JAT, 2011 U.S. Dist.
15   LEXIS 120627, at *18 (D. Ariz. 2011)
16         As part of its business, BNR enters into agreements like the Patent Assignment
17   Agreement to which these documents relate, and negotiates similar assignment and
18   licensing agreements. Disclosure of this exhibit would thus harm BNR by disclosing
19   assignment and licensing terms to which it is still potentially bound. This would
20   severely impair BNR’s ability to negotiate similar licenses on terms more favorable
21   than these and would give BNR’s competitors and potential counterparties an unfair
22   advantage in negotiations. In addition, the agreement is recent, and therefore its public
23   disclosure could adversely affect current negotiations that BNR and/or the parties to
24   the agreement are conducting. Moreover, the documents sought to be sealed were
25   designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by BNR pursuant
26   to the protective order in this case. By so designating these documents, BNR
27   represented that it reasonably and in good faith believes that such material should be
28   protected from public disclosure. See In re Adobe Sys., Inc. Sec. Litig., 141 F.R.D. 155,
     PLAINTIFF’S MOTION TO FILE UNDER SEAL                                                  4
 Case 3:18-cv-02864-CAB-BLM Document 46 Filed 08/16/19 PageID.571 Page 5 of 7



1    161-62 (N.D. Cal. 1992) (citing cases and noting, “[p]rotective orders and filings under
2    seal are the primary means by which the courts ensure full disclosure of relevant
3    information, while still preserving the parties’ (and third parties’) legitimate
4    expectation that confidential business information, proprietary technology and trade
5    secrets will not be publicly disseminated”).
6          Finally, these exhibits “implicate the confidentiality of parties not involved in
7    the current case.” Triquint Semiconductor, Inc., 2011 U.S. Dist. LEXIS 120627, at
8    *18. They thus stand to harm multiple non-parties to this case in the same manner, by
9    impairing their own ability to negotiate favorable terms in the marketplace without
10   their competitors or potential counterparties having access to their prior confidential
11   terms. As a corollary to that, disclosure would further harm BNR because
12   counterparties will be reluctant to do business with it and to disclose their own
13   information to BNR if it is unable to keep their information confidential.
14         Pursuant to the Court’s Civil Case Procedures, BNR will deliver to the Court an
15   unredacted, unfiled copy of the exhibits at issue within 24 hours after filing of this
16   Motion.
17         Compelling reasons therefore exist to permit BNR to file under seal these
18   proposed exhibits, as well as portions of BNR’s Response Brief that disclose the
19   contents of the exhibits, and BNR respectfully requests that the Court order them
20   sealed.
21

22

23

24

25

26

27

28

     PLAINTIFF’S MOTION TO FILE UNDER SEAL                                                    5
 Case 3:18-cv-02864-CAB-BLM Document 46 Filed 08/16/19 PageID.572 Page 6 of 7



1    Dated: August 16, 2019                  /s/ Sadaf R. Abdullah
2                                            Mieke K. Malmberg
                                             (SBN 209992)
3                                            SKIERMONT DERBY LLP
4                                            800 Wilshire Blvd., Ste. 1450
                                             Los Angeles, CA 90017
5
                                             Phone: (213) 788-4500
6                                            Fax: (213)788-4545
                                             mmalmberg@skiermontderby.com
7

8                                            Paul J. Skiermont (pro hac vice)
                                             (TX Bar No. 24033073)
9
                                             Sadaf R. Abdullah (pro hac vice)
10                                           (TX Bar No. 24093500)
                                             Steven W. Hartsell (pro hac vice)
11
                                             (TX Bar No. 24040199)
12                                           Alexander E. Gasser*
                                             (WI Bar No. 1022659)
13
                                             Steven J. Udick*
14                                           (TX Bar No. 24079884)
                                             Christopher M. Hodge*
15
                                             (TX Bar No. 24074423)
16                                           SKIERMONT DERBY LLP
                                             1601 Elm St., Ste. 4400
17
                                             Dallas, TX 75201
18                                           Phone: (214) 978-6600
                                             Fax: (214) 978-6601
19
                                             pskiermont@skiermontderby.com
20                                           sabdullah@skiermontderby.com
                                             shartsell@skiermontderby.com
21
                                             agasser@skiermontderby.com
22                                           chodge@skiermontderby.com
                                             sudick@skiermontderby.com
23
                                             (*denotes pro hac vice to be filed)
24

25                                           Attorneys for Plaintiff
                                             BELL NORTHERN RESEARCH, LLC
26

27

28

     PLAINTIFF’S MOTION TO FILE UNDER SEAL                                         6
 Case 3:18-cv-02864-CAB-BLM Document 46 Filed 08/16/19 PageID.573 Page 7 of 7



1
                  LOCAL RULE 26.1 CERTIFICATE OF COMPLIANCE
           I hereby certify that pursuant to Local Rule 26.1(a), counsel for BNR conferred
2
     with counsel for LG concerning the relief sought in the foregoing document, and
3
     counsel for LG stated that they were unopposed.
4

5
                                             /s/ Sadaf R. Abdullah
6
                                             Sadaf R. Abdullah
7

8
                                CERTIFICATE OF SERVICE
9
           I hereby certify that a true and correct copy of the above and foregoing document
10
     has been served on August 16, 2019 to all counsel of record who are deemed to have
11
     consented to electronic service via the Court’s CM/ECF system. Pursuant to Local Rule
12
     5.4(c), any other counsel of record will be served by electronic mail, facsimile, or
13
     overnight delivery.
14
                                             /s/ Sadaf R. Abdullah
15                                           Sadaf R. Abdullah
16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF’S MOTION TO FILE UNDER SEAL                                              7
